MEMORANDUM **
Ricky White, a California state prisoner at all times relevant to this appeal, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging violations of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Because White is not entitled to oral argument on his summary judgment motion and the district court reviewed de novo the magistrate judge’s report and recommendation, we reject White’s contention that the district court’s failure to provide him a hearing violated White’s due process rights. See Fed.R.CivP. 72; Jasinski v. Showboat Operating Co., 644 F.2d 1277, 1280 n. 4 (9th Cir.1981).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.